Appeal by the People from an order of the County Court, Rockland County (Bartlett, J.), dated February 4, 2008, which, after a hearing, granted those branches of the defendant’s omnibus motion which were to suppress the results of breathalyzer tests and his statements to law enforcement officials.
Ordered that the order is affirmed.
Contrary to the People’s contention, the stop of the defendant’s vehicle was unlawful, because reasonable suspicion to believe that he had violated Vehicle and Traffic Law § 375 (2) (a) (1) was lacking (see generally Whren v United States, 517 US 806, 810 [1996]; People v Ingle, 36 NY2d 413, 414 [1975]; People v Sluszka, 15 AD3d 421, 423-424 [2005]). Accordingly, the County Court properly granted those branches of the defendant’s omnibus motion which were to suppress the results of the breathalyzer tests and his statements to law enforcement officials (see People v Smith, 1 AD3d 965 [2003]; Matter of Byer v Jackson, 241 AD 2d 943, 944-945 [1997]; People v Perez, 149 AD2d 344, 345 [1989]). Fisher, J.P., Florio, Balkin and Belen, JJ., concur.